Citation Nr: 1100566	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  00-06 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected low back strain.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected right ankle strain.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected scar on the left index finger.

4.  Entitlement to an initial compensable evaluation for the 
service-connected recurrent idiopathic polycyclic urticaria. 





REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to November 
1998.

This case initially came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the RO in 
St. Louis, Missouri.

During the pendency of the appeal, the Veteran relocated to New 
York and jurisdiction over his case was transferred to the RO in 
Buffalo, New York.  

The matter was previously before the Board in March 2004 and June 
2006.  In March 2004, the Board granted service connection for a 
right knee sprain.  

The March 2004 decision also denied the claims of service 
connection for the residuals of pneumonia and depression. 

In June 2006, the Board denied the claim for a rating in excess 
of 10 percent for the service-connected scar on the cornea of the 
right eye.  As such, these matters are no longer in appellate 
status.  

The claims for increased ratings for the service-connected low 
back strain, right ankle strain, scar of the left index finger 
and urticaria were remanded for additional development in March 
2004, June 2006 and January 2008.    

In a July 2010 rating decision, the RO granted service connection 
for asthma and assigned a no percent rating effective on November 
3, 1998.  This matter is no longer before the Board for the 
purpose of appellate review.  


FINDINGS OF FACT

1.  For the entire appeal period, the service-connected low back 
strain is shown to have been manifested by complaints of pain in 
the low back with intermittent flare-ups of pain, but with full 
forward flexion to 90 degrees; extension ranging from 20 to 30 
degrees; left and right lateral flexion to 30 degrees; and left 
and right rotation to 30 degrees; neither a limitation of motion 
or functional loss due to pain of moderate or severe severity, 
muscle spasm, guarding, abnormal mobility, abnormal spine 
contour, abnormal gait, intervertebral disc disease, 
incapacitating episodes, ankylosis of the entire thoracolumbar 
spine, nor any additional limitation of motion or functional 
impairment due to pain on motion, weakness, excess fatigability 
or incoordination is demonstrated.    

2.  For the entire appeal period, the service-connected right 
ankle strain is shown to have been manifested by complaints of 
daily pain and flare-ups ranging from three times a year to every 
month, but with dorsiflexion from 0 to 20 degrees and plantar 
flexion from 0 to 45 degrees and no instability, ankylosis, 
marked limitation of motion, or any additional limitation of 
motion or functional loss due to pain, weakness, fatigability or 
incoordination.     

3.  For the entire appeal period, the service-connected scar of 
the left index finger is shown to have been manifested by a U-
shaped superficial scar measuring 6.5 centimeters with complaints 
of numbness and loss of sensation without objective evidence of 
pain or tenderness to palpation, poor nourishment, ulceration, 
fixation to underlying tissue with tissue damage, frequent loss 
of covering of the skin over the scar, or a related limitation of 
function or functional loss of the left index finger.    

4.  Prior to September 26, 2005, the service-connected recurrent 
idiopathic polycyclic urticaria is not shown to have been 
manifested by occasional itching, swelling and soreness with no 
confirmed episodes more than three times a year; constant 
itching, exfoliation or exudation involving an exposed surface or 
extensive area; extensive lesions; marked disfigurement; or 
ulcerations, neither finding of involvement of at least 5 percent 
but less than 20 percent of exposed areas of the entire body nor 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs, or treatment 
with antihistamines or sympathomimetics is demonstrated.  

5.  Beginning on September 26, 2005, the service-connected 
recurrent idiopathic polycyclic urticaria is shown to have been 
productive of a disability picture that more nearly approximates 
that of occasional itching, swelling and soreness with recurrent 
episodes more than three times a year and treatment with 
hydrocortisone cream; neither findings of constant itching, 
exudation, extensive lesions, marked disfigurement or ulcerations 
or involvement of 20 to 40 percent of exposed areas or the entire 
body nor the need for constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs, or 
systemic immunosuppressive therapy for control is demonstrated.   


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for the assignment 
of an initial evaluation in excess of 10 percent for the service-
connected low back strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2003); 38 C.F.R. § 4.71a including Diagnostic Codes 
5235-5243 (2010).  

2.  For the entire appeal period, the criteria for the assignment 
of an initial evaluation in excess of 10 percent for the service-
connected right ankle strain have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5271 (2010).   

3.  For the entire appeal period, the criteria for the assignment 
of an initial evaluation in excess of 10 percent for the service-
connected scar of the left index finger have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118 including 
Diagnostic Codes 7803, 7804, 7805 (in effect prior to August 30, 
2002); Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (in effect 
from August 30, 2002 to October 23, 2008).   

4.  Prior to September 26, 2005, the criteria for the assignment 
of a compensable rating for the service-connected recurrent 
idiopathic polycyclic urticaria have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1, 4.7, 4.118 including 
Diagnostic Code 7806 (prior to August 30, 2002); 38 C.F.R. § 
4.118 including Diagnostic Codes 7806, 7825 (2010). 

5.  Beginning on September 26, 2005, the criteria for the 
assignment of a rating of 10 percent, but no more for the 
service-connected recurrent idiopathic polycyclic urticaria are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.7, 
4.118, Diagnostic Code 7806 (prior to August 30, 2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7806, 7825 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim and 
of the relative duties of the VA and the claimant for procuring 
that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded 
appropriate notice under VCAA.  The RO provided the VCAA notice 
letters to the Veteran in August 2001 May 2004, January 2005, 
June 2006 and February 2008.   

The letters notified the Veteran of what information and evidence 
must be submitted to substantiate the claims for increased 
ratings, as well as what information and evidence must be 
provided by the Veteran and what information and evidence would 
be obtained by VA.  

The Veteran was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The content 
of the letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The June 2006 letter provided this notice.  The 
claims were readjudicated in July 2010, thus curing any lack of 
timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).  

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claims, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records were obtained.  VA treatment are associated 
with the claims folder.  The Board finds that there is no 
identified relevant evidence that needs to be obtained in this 
regard.  

The Veteran underwent VA examinations in February 1999, September 
2005, September 2006, January 2010 and March 2010 to obtain 
medical evidence as to the severity of the Veteran's service-
connected disabilities.  

The Board notes that this matter was remanded in 2006 and 2008 
for VA examination by a physician and to have a physician sign 
the VA dermatologic examination reports.  The Board notes that 
subsequent examinations in September 2006, January 2010, and 
March 2010 were performed by a physician assistant.  

The Board finds that the examinations substantially comply with 
the Board's remand instructions.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance).    

The Board finds that the 2006 and 2010 VA examinations are 
adequate for rating purposes.  The Board notes that VA is not 
prohibited from having nurse practitioners or physician 
assistants conduct examinations.  VA satisfies its duty to assist 
when it provides a medical examination performed by a person who 
is qualified through education, training, or experience to offer 
medical diagnosis, statements, or opinions able to provide 
competent medical evidence, whether that is a doctor, nurse 
practitioner or physician's assistant.  Cox v. Nicholson, 20 Vet. 
App. 563, 569 (2007).

In the present case, while a physician's assistant may have 
conducted the examination, the Board finds that the examinations 
are adequate for rating purposes.  The VA examinations provide 
findings that address the pertinent rating criteria for each 
disability.  The examination reports contain sufficient details 
for rating purposes.  See 38 C.F.R. § 4.2; Stefl v. Nicholson, 21 
Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).  

The Board finds that the VA examinations are more than adequate 
because they were based on a review of the Veteran's claims file, 
treatment records, physical examinations, and the examiners 
elicited substantial information regarding the Veteran's medical 
history and symptoms and completed objective examinations of the 
Veteran which provided information relevant to the Diagnostic 
Codes and rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet App 
295 (2008).  

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board also notes that a recent change in VA policy has been 
made and with the exception of listed specialty examinations, 
such as mental health, dental, audiology, and optometry, 
examination reports no longer need to be co-signed by a physician 
when the report has been signed by either a nurse practitioner or 
a physician's assistant.  See VBA Fast Letter No. 10-32 (Sept. 1, 
2010).  The 2010 VA examination reports have been electronically 
signed by the examiner. 

Thus, the Board finds that with respect to the claim decided 
herein, VA substantially complied with the Board's prior remand 
instructions, and adequate VA examinations were obtained.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also Dyment 
v. West 13 Vet. App. 141, aff'd sub nom Dyment v. Principi, 
287 F.3d 1377, 147 (2002) (remand not required under Stegall 
where Board's remand instructions were substantially complied 
with).  

Under the circumstances, the Board finds no reasonable 
possibility that further assistance would aid the Veteran in 
substantiating the claims.  

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


II.  An increased initial evaluation in excess of 10 
percent for low back strain.  

Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2010).  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in  civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(a), 4.1 (2010).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).  

When an unlisted condition is encountered it will be permissible 
to rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that evidence 
to be considered in the appeal of an initial assignment of a 
disability rating was not limited to that reflecting the then 
current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  Id. at 126-127.  See also Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court of Appeals 
for Veterans Claims (Court) held that for disabilities evaluated 
on the basis of limitation of motion, VA was required to apply 
the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to 
functional impairment.  

The Court instructed that, in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  

Such inquiry was not to be limited to muscles or nerves.  These 
determinations were, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  

The applicable rating criteria for intervertebral disc disease 
were amended effective on September 23, 2002.  See 67 Fed. Reg. 
54,345-54,349 (Aug. 22, 2002).  

Effective on September 26, 2003 the rating criteria applicable to 
the diseases and injuries of the spine under 38 C.F.R. § 4.71a, 
were amended by VA, including the criteria for rating 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,454 (August 
27, 2003).  


Rating criteria for intervertebral disc disease in effect 
prior to September 23, 2002

Under the former provisions of Diagnostic Code 5293, 
intervertebral disc disease, a noncompensable evaluation is 
assigned for postoperative, cured intervertebral disc disease, a 
10 percent evaluation is assigned for mild intervertebral disc 
disease, a 20 percent rating is assigned for intervertebral disc 
syndrome which is moderate with recurring attacks, and a 
40 percent rating is warranted for intervertebral disc syndrome 
that is severely disabling with recurring attacks and 
intermittent relief, 

A 60 percent evaluation is assigned for intervertebral disc 
disease which is pronounced with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of diseased disc, little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (in effect prior 
to September 23, 2002).  

Under the revised provisions of Diagnostic Code 5293, in effect 
from September 23, 2002 to September 26, 2003, intervertebral 
disc syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities, 
whichever method results in the higher evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003).  

With incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent rating is 
warranted.  

A 40 percent rating is for application where there are 
incapacitating episodes having a total duration of at least four 
weeks but less than six weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective from September 
23, 2002 to September 25, 2003).  

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  "Chronic 
orthopedic and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria for 
the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code or 
codes.  

Note (3): If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  


Rating criteria for diseases of the spine in effect
prior to September 26, 2003

Under the provisions of Diagnostic Code 5292, in effect before 
September 26, 2003, a 20 percent evaluation is assigned for 
moderate limitation of motion of the lumbar spine, and a 
40 percent evaluation is assigned for severe limitation of motion 
of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).  

Under Diagnostic Code 5295, in effect before September 26, 2003, 
lumbosacral strain warrants a no percent evaluation when 
manifested by slight subjective symptoms only.  A 20 percent 
rating is assigned where there is muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in standing 
position.  

A 40 percent rating is assigned for severe disability with 
listing of whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  

Under Diagnostic Code 5289, a 40 percent rating was assignable 
for favorable ankylosis of the lumbar spine.  A 50 percent rating 
is warranted for unfavorable ankylosis of the lumbar spine.  


Rating criteria for diseases of the spine in effect 
from September 26, 2003

Diagnostic Code 5235, Vertebral fracture or dislocation; 
Diagnostic Code 5236, Sacroiliac injury and weakness; Diagnostic 
Code 5237, Lumbosacral or cervical strain; Diagnostic Code 5238, 
Spinal stenosis; Diagnostic Code 5239, Spondylolisthesis or 
segmental instability; Diagnostic Code 5240, Ankylosing 
spondylitis; Diagnostic Code 5241, Spinal fusion; and Diagnostic 
Code 5242,  Degenerative arthritis of the spine; are rated under 
the following new general rating formula for diseases and 
injuries of the spine:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, or 
aching in the area of the spine affected by 
residuals of injury or disease:

A 10 percent evaluation will be assigned 
for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; 
or, combined range of motion of the 
thoracolumbar spine greater than 
120 degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 degrees 
but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height.

A 20 percent is assigned for forward 
flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 
60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the 
combined range of motion of the 
thoracolumbar spine not greater than 
120 degrees; or, the combined range of 
motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

A 30 percent is assigned for forward 
flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire 
cervical spine.

A 40 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire 
thoracolumbar spine. 

A 50 percent evaluation will be assigned of 
unfavorable ankylosis of the entire 
thoracolumbar spine.  

A 100 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
spine.  

Note (1):  Evaluate any associated 
objective neurologic abnormalities, 
including but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.   

Note (2): For VA compensation purposes, 
normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 
80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and 
right lateral flexion are zero to 
30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum 
of the range of forward flexion, extension, 
left and right lateral flexion, and left 
and right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of 
motion for each component of spinal motion 
provided in this note are the maximum that 
can be used for calculation of the combined 
range of motion.  

Note (4):  Round each range of motion 
measurement to the nearest five degrees.  

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is 
fixed in flexion or extension, and the 
ankylosis results in one or more of the 
following: difficulty walking because of a 
limited line of vision; restricted opening 
of the mouth and chewing; breathing limited 
to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.  

Note (6):  Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is unfavorable 
ankylosis of both segments, which will be 
rated as a single disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2010).  

Diagnostic Code 5243 provides that intervertebral disc syndrome 
(preoperatively or postoperatively) be rated either under the 
General Rating Formula for Disease and Injuries of the Spine, or 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  

Under Diagnostic Code 5243, a 40 percent rating is warranted 
where there are incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the past 12 
months.  

A 60 percent rating is warranted where there are incapacitating 
episodes having a total duration of at least six weeks during the 
past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  

Diagnostic Code 5243 defines an incapacitating episode as a 
period of acute signs and symptoms that requires bed rest 
prescribed by a physician and treatment by a physician.  Id.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


Analysis

As noted, the rating criteria for rating spine disabilities 
changed during the pendency of the Veteran's appeal.  The rule 
that the Veteran is entitled to the more favorable of the two 
versions of a regulation that was revised during his appeal 
allows application of the prior version of the regulations to the 
period on or after their effective dates and application of the 
revised version of the regulations from the effective date.  See 
VAOPGCPREC 3-2000 (April 10, 2000). See also, 38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114.  

In accordance with VAOPGCPREC 3-2000, the Board will consider the 
claim under the old rating criteria for the entire period of the 
appeal, and the new criteria from the effective date of the 
revisions.  


Consideration of the former criteria for rating spine 
disabilities

The record shows that a 10 percent rating was initially assigned 
to the low back strain under Diagnostic Codes 5292 and 
alternatively under Diagnostic Code 5295.  

The 10 percent rating was assigned based upon the Veteran having 
low back pain with limitation of extension by 10 degrees and 
objective evidence of tenderness to palpation of the upper lumbar 
area.   

The Board finds that the preponderance of the evidence is against 
the assignment of a rating in excess of 10 percent under 
Diagnostic Code 5292.  There is no objective evidence of moderate 
limitation of motion of the lumbar spine even with consideration 
of functional loss due to pain or other symptoms.  See Deluca, 
supra.   

The February 1999 VA examination report showed that forward 
flexion of the lumbar spine was to 90 degrees; extension was to 
20 degrees; left and right lateral flexion was to 45 degrees; and 
left and right rotation was to 45 degrees.  

The VA examination reports dated in September 2005, September 
2006 and January 2010 showed forward flexion of the lumbar spine 
to 90 degrees, extension to 20 degrees, left and right lateral 
flexion to 45 degrees and left and right rotation to 45 degrees.  

The revised rating criteria for rating spine disabilities notes 
that normal forward flexion of the thoracolumbar spine is 0 to 
90 degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral rotation 
are 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5242, Note 2 (2010).  

Moreover, there is no evidence of any additional functional loss 
due to pain, weakened movement, excess fatigability or 
incoordination.  

The February 1999 VA examination report noted that the Veteran 
reported having pain three or four times a week.  

The September 2005 VA examination report noted that his back was 
rarely a problem with a flare-up a couple of times a year 
following strenuous activity or heavy lifting.  He had no 
limitation on flare-ups.  The examination revealed no objective 
evidence of weakness, spasm or fatigue.  There was no pain with 
the range of motion or limitation of motion with repetition.  

The September 2006 VA examination report indicated that the 
Veteran had had no change to his low back since the 2005 
examination.  He reported having occasional back pain and pain 
with prolonged standing and flare-ups after walking for four 
hours.  

On examination, there was no objective evidence of weakness, 
pain, fatigue, tenderness or spasm.  There was full range of 
motion without pain.  There was no limitation of motion with 
repetition.  

The January 2010 VA examination report noted no evidence of 
atrophy, guarding, pain with motion or weakness.  There was no 
objective evidence of pain with repetitive motion.  

Accordingly, on this record, the medical evidence does not 
establish that the Veteran experiences a limitation of motion or 
functional loss due to pain that would warrant a rating in excess 
of 10 percent under older version of the rating criteria.   

Moreover, a rating in excess of 10 percent the service-connected 
low back strain also is not warranted under Diagnostic Code 5295.  
There are no findings of muscle spasm on extreme forward bending 
or loss of lateral spine motion.  

The VA examination reports show full range of lateral motion.  
The September 2005, September 2006, and January 2010 VA 
examination reports indicated that muscle spasm was not detected 
upon examination.  

There were no findings of listing of the whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, or loss of lateral motion.  There 
was also no evidence of abnormal mobility on forced motion.  The 
medical evidence showed that the Veteran had normal posture and 
gait.  

In short, on this record, the service-connected disability 
picture is not shown to be manifested by more than characteristic 
pain on motion.  

The Board has considered other diagnostic codes pertinent to the 
lumbar spine.  There is no medical evidence of a fracture of a 
vertebral body or ankylosis of the lumbar spine.  Thus, the older 
Diagnostic Codes 5285, 5286 and 5289 are not for application in 
this case.  


Consideration of the revised rating criteria from September 26, 
2003

The Board has considered the revised rating criteria for spine 
disabilities effective beginning on September 26, 2003 and finds 
that a rating in excess of 10 percent is not warranted.  

As discussed, the Veteran essentially has a full range of forward 
flexion to 90 degrees, left and right lateral flexion to 30 
degrees and left and right rotation of the lumbar spine to 30 
degrees without apparent limitation due to pain.  His extension 
was performed to 20 degrees upon examination in February 1999, 
but he had full extension to 30 degrees upon examination in 2005, 
2006 and 2010.  

Significantly, there was no muscle spasm or severe guarding.  
There is no evidence of abnormal gait.  The VA examination 
reports dated in 1999, 2005, 2006 and 2010 show that the Veteran 
had a normal gait and posture.  The January 2010 VA examination 
report indicated that there was no abnormal spinal curvature, and 
his posture and gait were normal.      

There also is no suggestion of favorable ankylosis of the entire 
thoracolumbar spine.  In fact, the Veteran had essentially 
displayed a full range of motion since September 2005.  

Thus, the preponderance of the evidence is against the assignment 
of a disability evaluation in excess of 10 percent for the 
service-connected lumbar spine disability under the revised 
rating criteria in effect beginning on September 26, 2003.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2010).  

The new rating criteria are intended to take into account 
functional limitations; therefore, the provisions of 38 C.F.R. 
§§ 4.40, 4.45, could not provide a basis for a higher evaluation.  
68 Fed. Reg. 51454-5 (Aug. 27, 2003).  In any event, as 
discussed, additional functional limitation warranting a higher 
evaluation is not been shown.


Consideration of the former and revised rating criteria for 
intervertebral disc disease

The Board notes that there is no x-ray evidence or objective 
findings of intervertebral disc disease.  See x-ray examination 
reports dated in February 1999, September 2005 and January 2010.  

Moreover, the VA examination reports show no complaints of 
radiculopathy or any complaints by the Veteran suggesting any 
incapacitating episodes in a twelve month period.  

In light of these findings, the Board concludes that 
consideration of the rating criteria persistent to disc disease 
is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective from 
September 23, 2002 to September 25, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  

Thus, the Board concludes that the evidence of record does not 
support the assignment of an initial rating higher than 10 
percent disability under the former or revised rating criteria 
applicable to spine disability.  

The preponderance of the evidence is against the claim for a 
disability evaluation in excess of 10 percent for the service-
connected lumbar spine disability.  

The Board further finds that a staged rating is not warranted in 
this case.  The Board has examined the record in its entirety 
and, as discussed, finds that a 10 percent evaluation is 
warranted for the service-connected lumbar spine disability for 
the entire period of the appeal.  Accordingly, a staged rating 
under Fenderson is not warranted. 

The Board has also considered whether a higher extraschedular 
rating is warranted for the service-connected low back strain.  
The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.

Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, 
F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria for the disability at issue reasonably 
describe and assess the Veteran's disability level and 
symptomatology.  The criteria in former and revised versions rate 
the disability on the basis of limitation of motion, muscle spasm 
and abnormal mobility of the spine.  

Thus, the demonstrated manifestations are contemplated by the 
provisions of the rating schedule.  Thus, as the Veteran's 
disability picture is contemplated by the rating schedule, the 
assigned schedular evaluation is adequate.  

Moreover, there is no evidence of required hospitalization for 
the service-connected low back disability.  The VA examination in 
September 2006 noted that there was no impact the Veteran's 
occupation.  

The January 2010 VA examination report indicated that the low 
back disability significantly affected the Veteran's occupation 
as a teacher since the low back disability decreased the length 
of time he was able to stand.  The currently assigned 10 percent 
disability evaluation is an acknowledgment on the part of VA that 
some interference with employment exists.  See 38 C.F.R. §§ 
3.321(a), 4.1; see also Van Hoose, supra.  There is no evidence 
of marked interference in this case.  Thus, the Board finds no 
basis for referring the case for an extraschedular evaluation.  
Id.  

In summary, for the reasons expressed, the Board concludes that 
the preponderance of the evidence is against the assignment of an 
initial disability evaluation in excess of 10 percent for the 
service-connected low back strain. 


III.  Entitlement to an initial disability rating in 
excess of 10 percent for right ankle strain.

Legal Criteria

Under Diagnostic Code 5271 (ankle, limited motion), marked 
limitation of motion in the ankle warrants a 20 percent 
disability rating, and moderate limitation of motion in the ankle 
warrants a 10 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.

Under Diagnostic Code 5270 (ankylosis of the ankle), a 20 percent 
evaluation is assigned for ankylosis of the ankle in plantar 
flexion less than 30 degrees.  

A 30 percent rating is warranted for ankylosis of the ankle in 
plantar flexion, between 30 and 40 degrees, or in dorsiflexion, 
between 0 and 10 degrees.  

A 40 percent rating is warranted for ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion at 
more than 10 degrees, or with abduction, adduction, inversion or 
eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

Normal ankle joint motion is from zero to 20 degrees of 
dorsiflexion and zero to 45 degrees of plantar flexion.  38 
C.F.R. § 4.71a, Plate II.


Analysis

The RO assigned an initial 10 percent rating to the service-
connected right ankle strain effective on November 3, 1998, under 
Diagnostic Code 5271.  Under Diagnostic Code 5271, a 10 percent 
rating is warranted for moderate limitation of motion of an 
ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  

The medical evidence shows that, for the entire appeal period, 
the service-connected right ankle strain is essentially 
manifested by complaints of daily pain and flare-ups ranging from 
three times a year to every month.  See the VA examination 
reports dated in February 1999, September 2005, September 2006 
and January 2010.  

However, the VA examination reports show that, for the entire 
appeal period, his range of motion of the right ankle was normal 
with dorsiflexion to 20 degrees and plantar flexion to 45 
degrees.  Thus, on this record, these findings would not suggest 
marked limitation of motion of the right ankle.  

In applying these criteria, the Board finds that the 10 percent 
rating currently assigned is basically sufficient to contemplate 
the Veteran's report of daily pain and the increased pain during 
flare-ups.  See Deluca, supra.  There is no documented showing 
that the manifestations during flare-ups would equate with or 
even approach an overall level of marked functional loss or 
ankylosis of the right ankle for at any time during the period of 
the appeal.     

Thus, on this record, an initial rating in excess of 10 percent 
under Diagnostic Code 5271 for the service-connected right ankle 
strain is not warranted.   

The Board had considered the other diagnostic codes pertinent to 
rating an ankle disability.  A rating in excess of 10 percent is 
not warranted under Diagnostic Code 5270, ankylosis of the ankle 
because there is no medical evidence of ankylosis of the right 
ankle.  See the VA examination reports dated in February 1999, 
September 2005, September 2006, and January 2010.  The VA 
examination reports show normal range of motion and the January 
2010 VA examination report indicates that ankylosis was not 
detected.  

As indicated, the Board has considered whether a higher rating 
may be assigned on the basis of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, lack of endurance or pain on 
movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, supra.

The September 2005 VA examination report indicated that the 
Veteran had a full range of motion with no pain on motion or loss 
following repetitive movement.  There were no objective findings 
of swelling, tenderness or crepitus.  

The September 2006 VA examination report indicated that the 
Veteran himself reported that the right ankle disability did not 
cause any physical limitations.  He exhibited a full range of 
motion, and there was no limitation of motion with repetitive use 
or any pain with movement.  

The January 2010 VA examination report noted that the Veteran 
reported having weakness and instability in the right ankle and 
hobbled when he walked.  However, an examination revealed normal 
gait with no abnormal weight bearing, instability or tendon 
abnormality.  Moreover, he had full range of motion, and the 
examiner found that there was no pain with motion.  

The service-connected right ankle disability is not shown to 
produce any additional impairment or limitation of motion due to 
pain, lack of endurance, weakness, fatigability, incoordination 
or lack of endurance that would warrant a rating higher than 10 
percent.  See DeLuca; supra.  The January 2010 VA examination 
report indicates that muscle strength of the right ankle muscles 
was 5/5.

The Board also has considered whether the Veteran is entitled to 
staged ratings for his service-connected right ankle disability.  
As the disability picture has essentially remained the same for 
the entire appeal period, and there is no basis for application 
of a staged rating.  See the VA examinations reports dated in 
February 1999, September 2005, September 2006 and January 2010 
which show that the disability was essentially stable.  

The Board has also considered whether a higher extraschedular 
rating is warranted for the service-connected right ankle 
disability.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  See 38 C.F.R. § 3.321(b); Thun v. Shinseki, F.3d 
1366 (Fed. Cir. 2009).

Here, the rating criteria for the disability at issue reasonably 
describe and address the Veteran's disability level and 
symptomatology for rating purposes.  The criteria in Diagnostic 
Code 5271 rate the disability on the basis of limitation of 
motion of the ankle.  

The Veteran's symptoms including any related to functional loss 
due to pain or during flare-ups are contemplated in the 
established rating standards.  Thus, an exceptional or unusual 
picture is not demonstrated.  

In addition, there is no suggesting of hospitalization for the 
service-connected right ankle disability.  The VA examination 
reports in September 2005 and September 2006 also noted that the 
right ankle disability did not impact on the Veteran's 
occupation.  

The January 2010 VA examination report noted that the Veteran was 
able to work as a teacher.  Thus, referral for an extraschedular 
evaluation is not warranted.  Id.  

In summary, for these reasons, the evidence preponderates against 
the claim for an initial rating in excess of 10 percent for the 
service-connected right ankle strain, and the appeal is denied.   



IV.  Entitlement to an increased initial rating in excess 
of 10 percent for scar of the left index finger.  

Legal Criteria

While this appeal was pending, the applicable rating criteria for 
the skin were amended effective on August 30, 2002.  See 67 Fed. 
Reg. 49590-49599 (July 31, 2002).    

The applicable rating criteria for the skin were amended again 
effective on October 23, 2008, specifically 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805.  This amendment only applies to 
applications for benefits received by VA on or after October 23, 
2008.  Thus, this amendment does not apply to the current case.  

Before August 30, 2002, the rating schedule read as follows:

Superficial scars that are poorly nourished with repeated 
ulceration warrant a 10 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2002).  

Scars which are superficial and tender and painful on objective 
demonstration warrant a 10 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).

Scars that limit the function of any part affected are rated 
based upon limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).

Beginning on August 30, 2002, the rating schedule reads as 
follows:

Scars, other than head, face, or neck, that are deep or that 
cause limited motion are rated as follows: area or areas 
exceeding 144 square inches (929 sq. cm.) are rated as 40 percent 
disabling; area or areas exceeding 72 square inches (465 sq. cm.) 
are rated as 30 percent disabling; area or areas exceeding 12 
square inches (77 sq. cm.) are rated as 20 percent disabling; and 
area or areas exceeding 6 square inches (39 sq. cm.) are rated as 
10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7801 
(2005).  A deep scar is one associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2.  

Scars, other than head, face, or neck, that are superficial and 
that do not cause limited motion covering an area or areas of 144 
square inches (929 sq. cm.) or greater are rated as 10 percent 
disabling.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2005).  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note 2.  

Diagnostic Code 7803 provides that a 10 percent rating is 
warranted for scars that are superficial and unstable.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2005).  

Note 1 to Diagnostic Code 7803 provides that an unstable scar is 
one where, for any reason, there is frequent loss of covering of 
skin over the scar.  Note 2 to Diagnostic Code 7803 provides that 
a superficial scar is one not associated with underlying soft 
tissue damage. 

Scars which are superficial and painful on examination are rated 
as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2005).  A superficial scar is one not associated with underlying 
soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804, 
Note 1.  

Other scars are rated based upon limitation of function of 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.



Analysis

As noted, the applicable rating criteria for the skin were 
amended effective August 30, 2002.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  The Board will apply the former rating criteria 
prior to August 30, 2002 and apply the revised criteria from 
August 30, 2002.  See VAOPGCPREC 3- 2000 (April 10, 2000). See 
also, 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  

The Board notes that the criteria for rating skin disabilities 
were revised again, effective on October 23, 2008.  Those 
amendments only apply to applications for benefits received on or 
after October 23, 2008, or where the Veteran specifically 
requests review under those regulations.  73 Fed. Reg. 54, 708 
(Sept. 23, 2008).  

While the Veteran can request a review under the new criteria, he 
has not requested such a review.  Therefore, the amended skin 
regulations effective on October 23, 2008, are not for 
application in this appeal. 

In applying the law to the facts in this case, the record does 
not demonstrate the manifestations that would warrant the 
assignment of a rating greater than 10 percent for the service-
connected scar of the left index finger under the former rating 
criteria in effect prior to August 30, 2002.  

The medical evidence of record showed that the scar of the left 
index finger was U shaped and measured 6.5 centimeters in size.  
The scar was on the proximal interphalangeal (PIP) joint on the 
left index finger.  He voiced complaints of numbness and 
decreased sensation in the area of the scar, but the scar is 
rated under Diagnostic Code 7804 by analogy, and the 10 percent 
rating under Diagnostic Code 7804 contemplates these symptoms.  
38 C.F.R. § 4.20. 

Significantly, there is no showing of poor nourishment or 
repeated ulceration, actual pain on demonstration or limited 
function of the involved finger.  

The February 1999 VA examination report noted that the Veteran 
reported having tingling, loss of feeling, and decreased 
sensation in the area of the scar, and he reported having 
numbness over the scar in September 2005.  However, when actually 
examined,  he was found to have no pain involving the scar, 
keloid formation, or skin changes in the area of involvement.  
His range of motion for the left index finger was normal, and the 
examiner added that the scar did not affect the range of motion.  

The September 2006 VA examination found decreased sensation over 
the scar, but there was a full range of motion.  There was no 
tenderness, keloids or skin changes.  The recent March 2010 VA 
examination report noted that the there was no skin breakdown or 
pain in the area of the scar.  The examiner indicated that there 
were no disabling effects.  

Diagnostic Codes 7801 and 7802, under the former rating criteria, 
are not applicable since these were applied only for the rating 
of burn scars.  A disability evaluation in excess of 10 percent 
is not possible under the former provisions of Diagnostic Codes 
7803 or 7804, since this was highest assignable.  

Under the former provisions, a higher disability evaluation is 
possible under Diagnostic Code 7805, other scars, rated on 
limitation of function of the part affected.  However, as noted, 
there is no objective showing of a limitation of motion or even 
suggestive of a compensable functional attributable to the 
residual scar.  

As noted, the VA examiners found that the Veteran had full range 
of motion of the left index finger and that the scar did not 
affect range of motion or cause disabling effects.  Therefore, a 
higher rating under Diagnostic Code 7805, based on limitation of 
function of the part affected, is not warranted.  

Thus, on this record, a disability evaluation in excess of 10 
percent for the residual scar of the left index finger under the 
former provisions of the rating criteria for skin disorders is 
not assignable.  
  
In addition, the Board finds that a disability evaluation in 
excess of 10 percent is not warranted for the service-connected 
scar of the left index finger under the revised provisions of the 
rating criteria for skin disorders.  
  
The Board finds that an evaluation higher than 10 percent is not 
warranted under Diagnostic Code 7801, scars other than the head, 
face or neck that are deep or that cause limitation of motion.  
The service-connected scar measures 6.5 centimeters; thus, it 
does not exceed 77 square centimeters.  There is no showing that 
the scar is adherent to underlying soft tissue.  

The September 2005 and March 2010 VA examination reports describe 
the scar as superficial.  See 38 C.F.R. § 4.118, Diagnostic Code 
7801.   

A higher disability evaluation is not possible under Diagnostic 
Codes 7802, 7803, or 7804 because a 10 percent rating is the 
highest possible rating under these codes.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7802, 7803, 7804.  

The Board has also considered Diagnostic Code 7805.  The revised 
provisions of Diagnostic Code 7805 are the same as the former 
provisions.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 (in 
effect prior to and after August 30, 2002).  A rating in excess 
of 10 percent is not warranted under Diagnostic Code 7805 for the 
same reasons.  

The Board finds that a staged rating is not warranted in this 
case.  The Board has examined the record and finds that the 10 
percent evaluation is warranted for the service-connected scar of 
the left index finger for the entire period of the appeal.  
Accordingly, a staged rating under Fenderson is not warranted.

The Board has also considered whether a higher extraschedular 
rating is warranted for the service-connected residual scar of 
the left index finger.  See 38 C.F.R. § 3.321(b); Thun v. 
Shinseki, F.3d 1366 (Fed. Cir. 2009).

The rating criteria here reasonably describe the Veteran's 
disability level and symptomatology in this case.  Hence, the 
disability picture is not found to be unusual or exceptional.  
There also is no showing of frequent hospitalization or any 
claimed impact on the Veteran's occupation.  The January 2010 VA 
examination report noted that the Veteran was able to work as a 
teacher.  Thus, referral for an extraschedular evaluation is not 
warranted.  Id.  

In conclusion, an initial disability evaluation in excess of 10 
percent is not warranted for the service-connected scar of the 
left index finger under the former or revised provisions of 
38 C.F.R. § 4.118 for the reasons and bases described above.  

The preponderance of the evidence is against the Veteran's claim 
for a disability evaluation in excess of 10 percent, and the 
appeal to this extent is denied. 


V.  Entitlement to an increased initial compensable rating 
for recurrent idiopathic polycyclic urticaria.

Legal Criteria

During the pending appeal, the regulations for evaluation of skin 
disabilities were amended, effective on August 30, 2002.  A new 
diagnostic code contemplating urticaria, Diagnostic Code 7825, 
was created when the criteria used to evaluate disabilities 
involving the skin were amended in August 2002.  See 67 Fed. Reg. 
49,590-49,599 (Jul. 31, 2002).  

When VA adopted the revised skin rating schedule and published it 
in the Federal Register, the publication clearly stated an 
effective date of August 30, 2002, and, because the revised 
regulations expressly stated an effective date and contained no 
provision for retroactive applicability, it is evident that VA 
intended to apply those regulations only as of the effective 
date.  67 Fed. Reg. 49,590 ( July 31, 2002).

The Board notes that the criteria for rating skin disabilities 
were revised again, effective October 23, 2008.  Those amendments 
only apply to applications for benefits received on or after 
October 23, 2008 or where the Veteran specifically requests 
review under those regulations.  73 Fed. Reg. 54, 708 (Sept. 23, 
2008).  While the Veteran can request a review under the new 
criteria, he has not requested such a review.  Therefore, the 
amended skin regulations effective on October 23, 2008 are not 
for application in this appeal.  

The former Diagnostic Code 7806, eczema, provides that a no 
percent rating is warranted for eczema with slight if any 
exfoliation, exudation, or itching, if on a nonexposed surface or 
a small area.  

A 10 percent rating is warranted for eczema with exfoliation, 
exudation, or itching if involving an exposed surface or 
extensive area.  

A 30 percent rating requires that the disability be manifested by 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  

A 50 percent evaluation requires that the disability be 
manifested by ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or exceptional 
repugnance.  38 C.F.R. § 4.118, Diagnostic Code 7806 (prior to 
August 30, 2002).  

The revised Diagnostic Code 7806 provides that, if the skin 
condition covers an area of less than 5 percent of the entire 
body or exposed areas affected, and no more than topical therapy 
is required during the past 12-month period, a noncompensable 
rating is warranted.   

If at least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of exposed 
areas affected; or if intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs were required 
for a total duration of less than six weeks during the past 
twelve-month period, a 10 percent rating is warranted.  

If the dermatitis or eczema covers an area of 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas be affected, 
or; that systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of six 
weeks or more, but not constantly, during the past twelve-month 
period, a 30 percent rating is warranted.  

A maximum rating of 60 percent under the revised criteria is 
warranted when the condition covers an area of more than 40 
percent of the entire body or when more than 40 percent of 
exposed areas is affected, or; when constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required during the past twelve-
month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

The regulation also provides that eczema can be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 7800), 
or scars (Diagnostic Code's 7801, 7802, 7803, 7804, or 7805), 
depending upon the predominant disability.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.

Under Diagnostic Code 7825, urticaria, a 10 percent rating is 
warranted where there is evidence of recurrent episodes occurring 
at least four times during the past 12-month period and 
responding to treatment with antihistamines or sympathomimetics.  

A 30 percent rating is warranted where there is evidence of 
recurrent debilitating episodes occurring at least four times 
during the past 12-month period and requiring intermittent 
systemic immunosuppressive therapy for control.  

A maximum 60 percent rating is warranted where there is evidence 
of recurrent debilitating episodes occurring at least four times 
during the past 12-month period despite continuous 
immunosuppressive therapy.  38 C.F.R. § 4.118, Diagnostic Code 
7825 (2010).


Analysis

The Board finds that a disability evaluation in excess of 10 
percent is not warranted under the former Diagnostic Code 7806 
for rating the manifestation by analogy to eczema.  The evidence 
of record shows that the service-connected recurrent idiopathic 
polycyclic urticaria was manifested by intermittent episodes with 
swollen skin, itching and soreness.  The episodes lasted 36 to 48 
hours.  

The February 1999 VA examination report noted that examination of 
the skin was unremarkable.  The Veteran reported having episodes 
of swollen skin, itching and soreness.  These flare-ups lasted 
from 36 to 48 hours.  He did not report the frequency of these 
flare-ups.  

The September 2005 VA examination report indicated that physical 
examination was normal.  There was no evidence of hives, lesions 
or rashes.  The Veteran reported that the last flare-ups was in 
March 2005.  He had 3 or 4 flare-ups a year, and the flare-up 
would last a couple of hours.  See also the September 2006 VA 
examination report.  

The March 2010 VA examination indicated that the Veteran reported 
having an episode of urticaria once a month for a day.  He also 
had swelling around the elbows and eyes and experienced itching, 
heat and redness.  His skin was normal upon examination.    

For the period of the appeal, the service-connected skin 
disability does not meet the criteria for a compensable rating 
under the former Diagnostic Code 7806.  The former Diagnostic 
Code 7806 provides for a no percent rating for eczema with slight 
if any exfoliation, exudation, or itching, if on a nonexposed 
surface or a small area.  

There was evidence of intermittent itching, but no objective 
findings of constant itching, exfoliation or exudation involving 
an exposed surface or extensive area, extensive lesions, marked 
disfigurement, or ulcerations.  

Thus, on this record, an initial rating in excess of 10 percent 
under the former Diagnostic Code 7806 is not warranted.     

The Board finds that a disability evaluation in excess of 10 
percent is not warranted under the revised Diagnostic Code 7806 
for the rating of eczema.  There is no evidence that the service-
connected recurrent idiopathic polycyclic urticaria involves at 
least 5 percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent, of exposed areas 
affected; or that intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs were required 
for a total duration of less than six weeks during the past 
twelve-month period.  

The VA examinations in February 1999, September 2005, September 
2006, and March 2010 indicate that the skin was normal and/or 
unremarkable.  The VA examination reports dated September 2005, 
September 2006, and March 2010 showed that the skin was not 
affected by the recurrent idiopathic polycyclic urticaria.  The 
Veteran noted that he was not on any medications and did not 
receive any treatment.     

Accordingly, the Board finds that the overall disability picture 
does not meet the criteria contemplated for a 10 percent 
schedular rating under the revised rating criteria for Diagnostic 
Code 7806.  

As noted, the regulation also provides that eczema can be rated 
as disfigurement of the head, face, or neck (Diagnostic Code 
7800), or scars (Diagnostic Code's 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability.  38 C.F.R. § 
4.118, Diagnostic Code 7806.  

In the present case, the service-connected disability picture for 
the urticaria is predominantly a rash, and rating the idiopathic 
polycyclic recurrent urticaria under the rating criteria for 
scars is not appropriate.  

The Board finds that a 10 percent disability evaluation is 
warranted under Diagnostic Code 7825, urticaria, from September 
26, 2005, the date of the VA examination.  

Under Diagnostic Code 7825, a 10 percent rating is warranted 
where there is evidence of recurrent episodes occurring at least 
four times during the past 12-month period and responding to 
treatment with antihistamines or sympathomimetics.  

Upon VA examination on September 26, 2005, the Veteran reported 
having three or four episodes of urticaria per year.  He treated 
the skin disorder with hydrocortisone cream.  

The March 2010 VA examination report noted that he had episodes 
of urticaria once a month.  His episodes lasted for one day, and 
he experienced swelling around the elbows and eyes that were 
itchy and red.  

Thus, the Board finds that the overall disability picture for 
recurrent idiopathic polycyclic urticaria more resembles the 
criteria for the assignment of a 10 percent rating under the 
provisions of Diagnostic Code 7825.  

There is no evidence that the service-connected recurrent 
idiopathic polycyclic urticaria causes recurrent debilitating 
episodes or requires intermittent systemic immunosuppressive 
therapy for control.  Thus, a rating in excess of 10 percent 
under Diagnostic Code 7825 is not warranted.  

Thus, the Board finds that staged ratings are applicable in this 
case as a 10 percent evaluation is warranted for the service-
connected recurrent idiopathic polycyclic urticaria beginning on 
September 26, 2005.  

There is no showing that the service-connected recurrent 
idiopathic polycyclic urticaria met the applicable criteria for a 
compensable evaluation before that date or currently meets the 
criteria for a rating in excess thereafter.    

The Board has also considered whether a higher extraschedular 
rating is warranted for the service-connected idiopathic 
polycyclic recurrent urticaria.  See 38 C.F.R. § 3.321(b); Thun 
v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

However, the established rating criteria reasonably describe the 
disability level and symptomatology in this case.  The criteria 
in Diagnostic Codes 7806 and 7825 rate the disability on the 
basis of size of the skin rash and frequency of the episodes.   

The disability picture to this extent is not shown to be unusual 
or exceptional.  Thus, as the Veteran's disability picture is 
contemplated by the rating schedule.  
There is no evidence of hospitalization for the recurrent 
idiopathic polycyclic urticaria.  The VA examination in September 
2005 showed that the recurrent idiopathic polycyclic urticaria 
did not affect the Veteran's occupation.  Hence, in this case, 
referral for an extraschedular evaluation is not indicated.  


ORDER

An increased, initial evaluation in excess of 10 percent for the 
service-connected low back strain is denied. 

An increased, initial evaluation in excess of 10 percent for the 
service-connected right ankle strain is denied. 

An increased, initial evaluation in excess of 10 percent for the 
service-connected scar of the left index finger is denied.  

An increased, initial compensable rating for the service-
connected recurrent idiopathic polycyclic urticaria prior to 
September 26, 2005, is denied. 

An increased rating of 10 percent, but no more for the service-
connected recurrent idiopathic polycyclic urticaria beginning on 
September 26, 2005, is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


